DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:  “a plurality of sections of tube” should be changed to “a plurality of sections of tubes”.  Appropriate correction is required for the above objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-26, 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "at least one tube section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is vague and indefinite as it is not readily apparent what structure is encompassed by “that may be combined within the same goal”.  Is the claim referring to the different types of tubes being combined or the different tube being combined with the goal or both?
Claim 29 recites the limitation "the tube connectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the elastomeric lacing tube" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23-26, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (5,902,194).
Claim 19,  Wade discloses a sport net lacing system; comprising:
a)    a first net mesh (by way of example 41; figures 5A-5B), the first net mesh having strands of material defining first open spaces;
b)    a second net mesh (by way of example 42; figures 5A-5B), the second neat mesh having strands of material defining second open spaces; and
c)    a lacing cord (31; figures 4B-4C; column 3, lines 49-64) for threading through any number of the first and second open spaces to secure the first and second nets together.
Wade discloses that the cord can be formed of a material and size that is durable and economical.  Wade discloses the claimed device with the exception of the particular material used to form the cord used for lacing i.e. physical properties of the cord such as solid or hollow tube, elastomeric or non-elastomeric etc.  It is noted that the material used to form the lacing cords has been given no criticality by the applicant.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Wade as modified above shows the cord can be an elastomeric tube.  Wade discloses the claimed device with the exception of the particulars of the elastomeric lacing tube.  It is noted that the material used to form the lacing cords and its particular properties have been given no criticality by the applicant.  Paragraphs 0099, 0103, 0117 only make conclusory statements with no evidence for supporting the criticality of the particular claimed properties for the elastomeric lacing tube.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing with specific properties, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
It is noted: that the claim is directed to two pieces of mesh that uses a cord for connecting the two net pieces together. 
Claim 23,    Wade discloses a sport net lacing system; comprising:
a)    a net mesh (32), the mesh having strands of material defining open spaces;
b)   a lacing cord (31; figures 4B-4C);
c)   a frame (goal framework 33) having frame loops (loops 34, loop ends 34a; figure 4C) permanently affixed to the frame (it is noted that “permanently affixed” has been interpreted as the loops remaining connected to the frame at all times or until wear and tear takes effect; the application as filed does not disclose what is meant by “permanently affixed”; paragraph 0103 discloses that rings or loops may be permanently affixed to the goal frame with welds, clipped into frame slots or holes, bolted or retrofitted to post production goals using self-taping screws, plastic zip tie type straps or adhered with durable adhesive such as epoxy or strong adhesive glues. Applicants interpretation is very broad, as a result the lops disclosed by Wade read on the claim limitation); and
d)   wherein the lacing cord (31; figures 4B-4C; column 3, lines 49-64) is for threading through any number of the open spaces and the net fastening elements (by way of example see reproduced figure 6B below) to connect the net mesh to the frame.
Claims 24-25, Wade teaches that the lacing cord/tubing can be formed of a single cord or a plurality of cords (column 4, lines 35-40), Wade discloses that the cord can be formed of a material and size that is durable and economical.  Wade discloses the claimed device with the exception of the particular material used to form the cord used for lacing i.e. physical properties of the cord such as solid or hollow tube, elastomeric or non-elastomeric etc.  It is noted that the material used to form the lacing cords has been given no criticality by the applicant.  Paragraphs 0099, 0103, 0117 only make conclusory statements with no evidence for supporting the criticality of the particular claimed properties for the elastomeric lacing tube.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claim 26, Wade shows the frame includes net fastening elements (by way of example see reproduced figure 6B below).  Wade discloses the claimed device with the exception of the fastening elements being formed of coil of wire welded to the frame. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any well-known loop for Wade’s frame, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    371
    635
    media_image1.png
    Greyscale

Claim 29, Wade teaches that  the connectors (clips 10, 100 or clips shown in figures 4A-4C and 8) can take different forms.  The clip shown in figure 8 is substantially X-shaped.  It has been held that a change in shape and/or form is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed connector was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 30, Wade discloses that the cord can be formed of a material and size that is durable and economical.  Wade discloses the claimed device with the exception of the particular material used to form the cord used for lacing i.e. physical properties of the cord such as solid or hollow tube, elastomeric or non-elastomeric etc.  It is noted that the material used to form the lacing cords has been given no criticality by the applicant.  Lacking any criticality, it would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material including elastomeric lacing tubing, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 1, 3-14, 16, 32, 27 are allowed over the prior art but the double patenting rejection has been maintained until the office receives corrected terminal disclaimer.
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01 August 2022 have been fully considered but they are not persuasive.  With regards to claim 19, applicant asserts that claim 19 provides criticality.  Applicant refers to paragraph 0099, however paragraph 0099 only makes a conclusory statement without actually noting why such ranges are essential or critical  to the invention.  Furthermore, throughout the specification and more specifically paragraphs 0099, 0115 and 0117 reference is made to tube or cord and polymeric or elastomeric tube or solid cord.  Applicant appears to consider the tube whether polymeric or elastomeric as equivalent and/or interchangeable with a solid cord.  Therefore, it is the examiner’s position that there isn’t sufficient disclosure supporting applicant’s assertion of criticality for the claimed ranges, nor is there sufficient disclosure that would support applicant’s present position that cord and tube are different and not considered equivalents, since as noted above the disclosure supports the examiner’s position that the cord and tube are interchangeable and considered equivalent.
With regards to Mr. James Spiros Nakos Declaration under 1.132.  As noted above, Mr. Nakos’ assertions are not germane to the pending claims, since the disclosure considers the cord and the tube as equivalents and interchangeable.  The issue here is not whether the chemical composition of an elastomeric tube, polymeric tube or a cord are the same but what the present invention at the time of filing has disclosed and is now claiming.  Applicant may not change position and now consider cord and tube as not being equivalent and interchangeable especially since applicant has disclosed that such is the case.  Mr. Nakos further asserts that weld is a structural element and not a mere material change and an improper use of In re Leshin (MPEP 2144.07).  The examiner disagrees with Mr. Nakos position especially since the application as filed discloses in paragraph 0103 that rings or loops may be permanently affixed to the goal frame with welds, clipped into frame slots or holes, bolted or retrofitted to post production goals using self-taping screws, plastic zip tie type straps or adhered with durable adhesive such as epoxy or strong adhesive glues.  These are all considered material that can be used to secure the various structural elements together.  Securing the net to the frame via coil or wire is considered a material selection.  The election of welding or tying or any other method is also a choice of installation of a material.  There is no criticality nor novelty is selecting one material over the other for attaching the net to the frame.  
With regards to claim 23, the rejection is not based on anticipation or inherency but one of obviousness.  The claim is an open-ended claim and it is not invoking 112 6th or 12(f).  Therefore, any equivalent manner of attachment falls within the claimed limitation.
With regards to claim 24, again applicant is asserting that tube and cord are different and not interchangeable.  That maybe true but applicant appears to insist on disregarding the disclosure of the present application which clearly states that the two are interchangeable and equivalent.
With regards to claim 26, applicant is arguing anticipation and inherency.  The rejection is based on obviousness.  The manner is which applicant wishes to attach the netting to the frame is not considered critical by this examiner, especially since applicant is not placing criticality over the method of attachment and considers many options as equivalents.
In conclusion applicant is arguing features that are either not claimed or if claimed are not considered critical to the invention.  Such being obvious based on applicant’s disclosure as originally filed.  It is the examiner’s position that the Wade reference reads on the rejected claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
23 November 2022